Citation Nr: 1038429	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-44 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.

2.  Whether new and material evidence was received to reopen a 
claim of entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to non-service-connected death pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.  He 
died in April 2003.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions dated in February and June 2009 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a December 2006 rating decision the RO last denied the 
appellant's claims for service connection of the cause of the 
Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 
on the grounds that new and material evidence had not been 
received, particularly evidence attributing the Veteran's death 
to service or a service connected disability or that the Veteran 
met the durational requirements for a total disability 
evaluation. 

2.  The appellant did not appeal the December 2006 rating 
decision.

3.  Evidence received since the December 2006 rating decision is 
not new and material and does not raise a reasonable possibility 
of substantiating them.

4.  The Veteran had no qualifying military service during a 
period of war.


CONCLUSIONS OF LAW

1.  The RO's December 2006 rating decision, which denied the 
appellant's claims for service connection of the cause of the 
Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  New and material evidence has not been presented to reopen 
the claims for service connection of the cause of the Veteran's 
death and entitlement to DIC under 38 U.S.C.A. § 1318 and the 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

3.  The criteria for entitlement to basic eligibility for non-
service-connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.314 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In claims to reopen, VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought. VA 
should consider the bases for the final denial and the notice 
letter must describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the application to reopen the claim for service 
connection for the cause of the Veteran's death, the RO provided 
the appellant pre-adjudication notice by a letter dated in July 
2008.  

With respect to the application to reopen the claim for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, if any 
notice deficiency is present in this case, the Board finds that 
any prejudice due to such error has been overcome in this case by 
the following: (1) based on the communications sent to the 
appellant over the course of this appeal, the appellant clearly 
has actual knowledge of the evidence she is required to submit in 
this case; and (2) based on the appellant's contentions as well 
as the communications provided to the appellant by VA, it is 
reasonable to expect that she understands what is needed to 
prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for the 
Court to be persuaded that no prejudice resulted from a notice 
error, "the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  The notice letters did 
not specifically mention the information and evidence necessary 
to reopen the claim for DIC benefits under 38 U.S.C.A. § 1318.  
However, multiple subsequent communications from VA and the 
appellant demonstrate her actual knowledge as to the evidence 
required to prove this claim.  It is notable that in a January 
2009 letter the appellant specifically referenced the laws and 
regulations pertaining to DIC under 38 U.S.C.A. § 1318 and 
asserted that it was her belief that the requirements thereof had 
been met.  

With respect to the claim for non-service-connected death 
pension, the Board finds that the provisions of the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010), are not applicable because this 
claim turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
discussed below, resolution of this claim depends on whether the 
late Veteran had qualifying wartime service.  Consequently, the 
Board is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal.

In furtherance of substantiating these claims, VA has obtained 
the late Veteran's service treatment records and VA records, and 
assisted the appellant in obtaining evidence.  The Board notes 
that the appellant indicated that the late Veteran had been in 
receipt of Social Security Administration (SSA) disability 
benefits since 1991, thus indicating the presence of such 
records.  Nonetheless, a remand to request these records is not 
required because according to the Social Security New Retention 
Schedule these records were most likely destroyed 7 years 
following the adjudication of this claim.  See 68 F.R. 71210 
(December 22, 2003).  VA need not obtain a medical opinion or 
examination in this case because that duty applies to claims to 
reopen only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c) (4)(C)(iii).  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

New and Material Claims

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 
7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  The 
only exception would be where evidence presented is either (1) 
beyond the competence of the individual making the assertion or 
(2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a 
well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claims for service connection for the cause of 
death and DIC benefits under 38 C.F.R. § 1318 were last denied in 
December 2006 on the grounds that new and material evidence had 
not been received.  The appellant did not appeal this decision 
and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

These claims were originally denied in a June 2003 rating 
decision, of which the appellant received notification thereof on 
July 10, 2003.  Service connection for the cause of death was 
denied at this time on the basis that there was insufficient 
evidence of a nexus between the Veteran's cause of death and 
service.  The claim for DIC under 38 U.S.C.A. § 1318 was denied 
on the grounds that the Veteran did not meet the durational 
requirements for a total disability evaluation.  See 38 C.F.R. 
§ 3.22.  She initially filed a Notice of Disagreement (NOD) to 
this decision.

In this regard, the Board notes that the appellant has asserted 
that she filed a timely Substantive Appeal to this decision.  See 
October 2006 statement of appellant.  Along with this statement, 
the appellant included a letter self-dated July 1, 2004, which 
she contends was filed in a timely fashion, in lieu of a VA Form 
9 (Substantive Appeal).  This letter is date-stamped by the RO in 
October 2006.  

Despite the appellant's assertions, the Board finds no evidence 
of such a letter having been received in a timely fashion.  Id.  
In this regard, the Board points out that the presumption of 
regularity of government process can only be rebutted by clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  Accordingly, had a Substantive Appeal been timely 
received, it is presumed that it would have been associated with 
the claims file and date-stamped in a timely fashion.  The 
appellant's assertions, absent any indication of receipt of this 
letter by the RO in a timely fashion, do not constitute clear and 
convincing evidence.  Furthermore, the Board also notes that the 
rating decision in question was issued in June 2003, and the 
Statement of the Case was issued in November 2004.  Thus, any 
statement sent in July 2004 would have been sent prior to 
issuance of the Statement of the Case, and could not be construed 
as a timely Substantive Appeal.  38 C.F.R. § 20.200.  
Accordingly, this decision is likewise final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

At the time of the December 2006 rating decision, which denied 
the appellant's claims, the evidence of record consisted of the 
Veteran's service treatment records, the appellant's claim, VA 
medical records, private medical records, the Veteran's death 
certificate, copies of all pertinent rating decisions and 
statements from the appellant attributing the Veteran's death to 
service.  The RO denied the claims on the grounds stated above.

To the extent that new evidence has been received, none of it is 
material.  As noted above in order for the evidence to be 
material it must pertain to attribution of the Veteran's death to 
service or a service-connected disability and the duration of his 
total disability evaluation.  The evidence received since 
December 2006 consists of a medication list for the appellant, as 
well as medical records pertaining to her; these records are 
clearly not relevant or material.  Also received were assertions 
from the appellant that the Veteran's service-connected 
disabilities caused and/or contributed to his death.  These 
assertions are new to the extent that they expound upon her 
previous assertions with greater detail; however, they are not 
material.  There is no indication that the appellant has any 
specialized medical knowledge so as to offer an opinion on 
complex medical issues.  Accordingly her assertions are of no 
probative value and are immaterial.  Justus, supra.  Accordingly, 
although some of the evidence may be new, none of it is material 
and the claims are not reopened.  

In this regard, the Board notes the appellant's assertion that 
the Veteran met the durational requirements of a total disability 
evaluation for 10 years prior to his death, particularly by 
virtue of his SSA award in 1991.  However, this has no bearing on 
the issue as VA's laws and regulations are controlling on this 
matter, particularly those pertaining to the effective date of 
the award of VA benefits.  The effective date of an evaluation 
and award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  See 38 C.F.R. § 3.400.  The late Veteran was awarded 
a total evaluation effective June 12, 1996, the date that VA 
received his claim; thus, the durational requirements cannot be 
met.  

Non-service-connected Death Pension

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA. When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Basic entitlement to VA non-service-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime); or (ii) the 
veteran was, at time of death, receiving or entitled to receive 
compensation or retired pay for a service-connected disability 
based on service during a period of war; and (iii) the surviving 
spouse meets the net worth requirements of 38 C.F.R. § 3.274 and 
has an annual income not in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 
1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2010).

The term "period of war" means the Spanish-American War, the 
Mexican border period, World War I, World War II, the Korean 
conflict, the Vietnam era, the Persian Gulf War, and the period 
beginning on the date of any future declaration of war by the 
Congress and ending on the date prescribed by Presidential 
proclamation or concurrent resolution of the Congress.  The 
Korean conflict is defined as the period of June 27, 1950, 
through January 31, 1955.  38 U.S.C.A. § 101(9) (West 2002); 38 
C.F.R. § 3.2(e) (2010).  Effective January 1, 1997, the term 
"Vietnam era" means the following: (1) the period beginning on 
February 28, 1961, and ending on May 7, 1975, for veterans who 
served in the Republic of Vietnam during that period, and (2) the 
period beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 
3.2 (2010).  

The claim must be denied as the Veteran had no service during a 
period of war.  A review of the record shows that the Veteran 
served from May 31, 1957, to May 19, 1959, with no other service.  
See DD Form 214.  Accordingly, the claim must be denied because 
the Veteran did not serve during a period of war as defined by 
statute and regulation.  He served between the Korean conflict 
and the Vietnam era.  Id.  







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death and the application to reopen is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to claim of entitlement to DIC under 38 
U.S.C.A. § 1318and the application to reopen is denied.

Entitlement to non-service-connected death pension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


